Name: 2011/14/EU: Commission Decision of 13Ã January 2011 amending Decision 97/556/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards external thermal insulation composite systems/kits with rendering (ETICS) (notified under document C(2011) 34) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: building and public works;  technology and technical regulations;  marketing;  construction and town planning
 Date Published: 2011-01-14

 14.1.2011 EN Official Journal of the European Union L 10/5 COMMISSION DECISION of 13 January 2011 amending Decision 97/556/EC on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards external thermal insulation composite systems/kits with rendering (ETICS) (notified under document C(2011) 34) (Text with EEA relevance) (2011/14/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/106/EEC of 21 December 1988, on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 13(4) thereof, After consulting of the Standing Committee on Construction, Whereas: (1) Commission Decision 97/556/EC of 14 July 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards external thermal insulation composite systems/kits with rendering (ETICS) (2) refers only to products in the scope of European technical approvals while some of those products may also be covered by harmonised European standards. (2) Decision 97/556/EC should therefore be amended in order to apply also to products falling under the scope of harmonised European standards to be elaborated by CEN, HAS ADOPTED THIS DECISION: Article 1 Decision 97/556/EC is amended as follows: 1. Article 2 is replaced by the following: Article 2 The procedure for attesting conformity as set out in Annex II shall be indicated in mandates for guidelines for European technical approvals. The procedure for attesting conformity as set out in Annex III shall be indicated in mandates for harmonised European standards.; 2. a new Annex III is added, as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 January 2011. For the Commission Antonio TAJANI Vice-President (1) OJ L 40, 11.2.1989, p. 12. (2) OJ L 229, 20.8.1997, p. 14. ANNEX ANNEX III PRODUCT FAMILY EXTERNAL THERMAL INSULATION COMPOSITE SYSTEMS/KITS WITH RENDERING (1/1) Systems of attestation of conformity For the product(s) and intended use(s) listed below, CEN is requested to specify the following system of attestation of conformity in the relevant harmonised European standards: Product(s) Intended use(s) Level(s) or class(es) (Reaction to fire) Attestation of conformity system(s) External thermal insulation composite systems/kits with rendering (ETICS) In external walls Any 1 System 1: see point (i) of Section 2 of Annex III to Directive 89/106/EEC, without audit testing of samples. The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic [see Article 2(1) of Directive 89/106/EEC and, where applicable, clause 1.2.3 of the Interpretative Documents]. In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.